DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 114/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  
a.	In line 2, the phrase “further 5 of” appears to be a typographical error.  Appropriate correction is required.
b.	In lines 2-3, “a optical axis” should read - - an optical axis - -.  It appear to be a grammatical error.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 10,386,709. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 reads on patented claims 1 and 15 as follow: a projector display (column 19, line 31) system comprising: a light source (column 19, line 32); a controller (column 19, line 33), said controller receiving input image data and sending control signals in response to said input image data (column 19, lines 33-35); a first modulator (column 19, line 36), said first modulator controllable by said control signals from said controller (column 19, lines 36-37), and said first modulator configured to produce a blurred image based on said input image data (column 19, lines 37-39); a relay optical system (column 19, line 40), said relay optical system configured to receive blurred image from said first modulator (column 19, lines 40-41) and further configured to provide a desired amount of defocusing of the blurred image to provide a plurality of substantially Gaussian spots (column 20, lines 1-3); and a second modulator (column 20, line 7), said second modulator configured to receive and further modulate said plurality of Gaussian spots to produce an image for further projection (column 20, lines 7-10), wherein said relay optical system comprises a spherical aberration-inducing group of lenses (column 20, lines 16 and 19).
Claim 2 reads on patented claim 20 as follow: the spherical aberration inducing group of lenses further comprises a plurality of lenses to provide additional spherical aberration to provide a desired point spread function to the light sent to the second modulator (column 20, lines 37-40).
Claim 3 reads on patented claim 14 as follow: the light source is one of a group, said group comprising: lasers, partially coherent light, colored partially coherent light, LEDs, Xenon lamp (column 20, lines 12-14).
Claim 4 reads on patented claim 13 as follow: the relay optical system is configured to move a focal plane a suitable amount to produce said desired amount of defocusing (column 20, lines 3-6).
Claim 5 reads on patented claim 15 as follow: the relay optical system further comprises: a focus group of lenses; and a coma-correcting group of lenses (column 20, lines 16-18).
Claim 6 reads on patented claim 16 as follow: the relay optical system is substantially telecentric (column 20, lines 20-21).
Claim 7 reads on patented claim 17 as follow: the focus group of lenses further comprises a first plano-convex lens and a set of second lenses comprising one of a group (column 20, lines 23-24), said group comprising: plano-convex lenses and lenses comprising a slight meniscus (column 20, lines 25-26).
Claim 8 reads on patented claim 18 as follow: the desired distance between said first plano-convex lens and said set of second lenses is set to produce said desired amount of defocusing (column 20, lines 28-30).
Claim 9 reads on patented claim 19 as follow: the coma-correcting group of lenses at least a first lens and a second lens (column 20, lines 31-32) wherein said second lens is off-set from an optical axis of said first lens to produce a desired amount of coma correction (column 20, lines 32-34).
Claim 10 reads on patented claim 12 as follow: the projector display system further comprises a prism proximal to said relay optical system (column 19, lines 27-28), said prism configured to correct for an angle of incidence for the light exiting said first modulator (column 19, lines 28-30).

Allowable Subject Matter
Regarding claims 1-10, since the prior art of record, individually or in combination, does not teach a projector display system wherein the relay optical system comprises a spherical aberration-inducing group of lenses, a timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome the rejection based on a nonstatutory double patenting and put the case in condition for allowance.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Whitehead et al. (US Pub. No. 2013/0148037 A1) discloses a projector display system (element 37) comprising: a light source (Figure 2, element 12); a controller (i.e. means for controlling the first and second spatial modulation means; page 1, paragraph 0012, lines 6-7), said controller receiving input image data and sending control signals in response to said input image data (page 1, paragraph 0012, lines 2-8); a first modulator (Figure 2, element 26), said first modulator (Figure 2, element 26) controllable by said control signals from said controller (page 3, paragraph 0042, lines 1-6), and said first modulator (Figure 2, element 26) configured to produce a blurred image (i.e. diffused image) based on said input image data (page 4, paragraph 0062, lines 2-4); a relay optical system (Figure 2, element 27), said relay optical system (Figure 2, element 27) configured to receive blurred image (i.e. diffused image) from said first modulator (Figure 2, element 26) and further configured to provide a desired amount of defocusing of the blurred image (i.e. intensity profile of a pixel; page 4, paragraph 0062, lines 7-10) to provide a plurality of substantially Gaussian spots (page 5, paragraph 0062, lines 2-3); and a second modulator (i.e. second element 26 in Figure 2), said second modulator (i.e. second element 26 in Figure 2) configured to receive and further modulate said plurality of Gaussian spots to produce an image for further projection (page 5, paragraph 0062, lines 1-7).  However, Whitehead et al. and the prior art of record neither shows nor suggests a projector display system wherein the relay optical system comprises a spherical aberration-inducing group of lenses.
Claims 2-10 would be allowable based on their dependence from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al. (US Pub. No. 2015/0124337 A1) discloses a relay lens system comprising: a light input; a light output; one or more lenses configured to relay light from the light input to the light output; and, an aperture stop configured to provide a given numerical aperture to the light being relayed through the one or more lenses, the combination of the given numerical aperture and the one or more lenses are configured to introduce a spherical aberration in the light between the light input and the light output, the spherical aberration changing a shape of a pixel in the light from an approximate square shape at the light input to a function having an upper boundary and a lower boundary based on a distance from a center of the pixel, and a pixel dimension of a dither pattern in the light entering the light input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/23/2022